DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-27 are allowed.

As per claims 1-27, the prior art of record fails to teach or adequately suggest the claimed combination of features and or limitations as claimed. Specifically, the highlighted features, in combination with the other claimed features and or limitations, were not adequately represented in the prior art of record and therefore form the basis for the indication of allowable subject matter with respect to the instant claims and the prior art of record.


As per independent claim 1, the prior art of record fails to teach or adequately suggest a compute device comprising:

a compute engine;
an execution assistant device configured to assist the compute engine in the execution of a workload;
wherein the compute engine is configured to:
obtain a profile that relates a utilization factor indicative of a present amount of activity of the execution assistant device to a predicted temperature of the execution assistant device;
determine, as the execution assistant device assists in the execution of the workload, a value of the utilization factor of the execution assistant device;
determine, as a function of the determined value of the utilization factor and the obtained profile, the predicted temperature of the execution assistant device;
determine whether the predicted temperature satisfies a predefined threshold temperature; and
adjust, in response to a determination that the predicted temperature satisfies the predefined threshold temperature, an operation of the compute device to reduce the predicted temperature.

	
As per independent claim 16, the prior art of record fails to teach or adequately suggest one or more machine-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause a compute device to:

obtain a profile that relates a utilization factor indicative of a present amount of activity of an execution assistant device to a predicted temperature of the execution assistant device;
determine, as the execution assistant device assists in the execution of a workload, a value of the utilization factor of the execution assistant device;
determine, as a function of the determined value of the utilization factor and the obtained profile, the predicted temperature of the execution assistant device;
determine whether the predicted temperature satisfies a predefined threshold temperature; and
adjust, in response to a determination that the predicted temperature satisfies the predefined threshold temperature, an operation of the compute device to reduce the predicted temperature.




circuitry for obtaining a profile that relates a utilization factor indicative of a present amount of activity of an execution assistant device to a predicted temperature of the execution assistant device;
circuitry for determining, as the execution assistant device assists in the execution of a workload, a value of the utilization factor of the execution assistant device;
means for determining, as a function of the determined value of the utilization factor and the obtained profile, the predicted temperature of the execution assistant device;
circuitry for determining whether the predicted temperature satisfies a predefined threshold temperature; and
circuitry for adjusting, in response to a determination that the predicted temperature satisfies the predefined threshold temperature, an operation of the compute device to reduce the predicted temperature.


As per independent claim 27, the prior art of record fails to teach a method comprising:

obtaining, by a compute device, a profile that relates a utilization factor indicative of a present amount of activity of an execution assistant device to a predicted temperature of the execution assistant device;
determining, by the compute device and as the execution assistant device assists in the execution of a workload, a value of the utilization factor of the execution assistant device;
determining, by the compute device and as a function of the determined value of the utilization factor and the obtained profile, the predicted temperature of the execution assistant device;
determining, by the compute device, whether the predicted temperature satisfies a predefined threshold temperature; and
adjusting, by the compute device and in response to a determination that the predicted temperature satisfies the predefined threshold temperature, an operation of the compute device to reduce the predicted temperature.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684.  The examiner can normally be reached on M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali, who can be reached at (571) 272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see:

https://ppair-my.uspto.gov/pair/PrivatePair






/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        February 13, 2021
/RDH/